Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 1 of 15

: ‘UNITED STATES DISTRICT COURT ©
~ DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Vv.
MATTHEW ENGRAM, a/k/a “MAGIC,”

Defendant

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
()
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

“Count Two:

Criminal No. \00k lOWYo L

Violations:

Counts One and Three: Sex Trafficking by
Force, Fraud and Coercion
(18 U.S.C. §§ 1591(a) and (b)(1))

Attempted Sex Trafficking by |
Force, Fraud and Coercion .

(18 U.S.C, §§ 1591(@) and (b)(1) and 1594(a))

Counts Four_and Five: Transportation ‘of an
Individual for Purposes of Prostitution; Aiding
and Abetting 7

(18 U.S.C. §§ 2421 and 2)

. Court Six: Conspiracy to Commit Interstate

Travel in Aid of a Racketeering Enterprise

(18 US.C. § 371)

Sex Trafficking Forfeiture Allegation:
(18 U.S.C. § 1594(d) and 28 U.S.C. § 2461(c))

Transportation Forfeiture Allegation:
(18 U.S.C. §. 2428(a), and 28 U.S.C. § 2461(c)):

Conspiracy Forfeiture Allegation:
(18 U.S.C. § 981(a)(1)(C) and .

28 USC. § 2461(C)).
Case 1:19-cr-10461-ADB Document 1. Filed 12/05/19 Page 2 of 15

INDICTMENT |

 

COUNT ONE
Sex Trafficking by Force, Fraud and Coercion
(18 U.S.C. §§ 1591(a)(1) and (b)(1))
The Grand Jury charges:
From at least i in or around J anuary 2009 through in or around December 2014, in the
‘Districts of Massachusetts, Pennsylvania, Connecticut, and elsewhere, the defendant,
| MATTHEW ENGRAM, alk/a ‘ MAGIC, ” |

did knowingly, i in and affecting interstate commerce, recruit, ‘entice, harbor, transport, provide,
obtain, and maintain by any means a person, ie., Victim A, knowing and in reckless disregard of _
the fact that means of force, threats of force, fraud, coercion, and any combination of such

means, would be used to cause Victim A to engage in a commercial sex act.

All in violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(1).
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 3 of 15-

COUNT TWO |

Attempted Sex Trafficking by Force, Fraud and Coercion

(18 U.S.C. §§ 1591(a)Q), (b)(1) and 1594(a))
The Grand Jury further charges:

In or about April 2011, in the District of Massachusetts, the defendant,
| MATTHEW ENGRAM, a/k/a “MAGIC,”

_ did knowingly, and knowingly attempt to, in and affecting interstate commerce, recruit, entice,
~ harbor, transport, provide, obtain, and maintain by any means a person, ie, Victirn B, knowing
and i in reckless disregard of the fact that means of force, threats of force, fraud, coercion, and any

combination of such means, would be used to cause Victim B to engage ina commercial sex act.

All in violation of Title 18, United States Code, Sections 1591(a)(), (6)0), and 1594(a).
| Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 4 of 15

’ COUNT THREE.
Sex Trafficking by Force, Fraud and Coercion’
| (18 U.S.C. §§ 1591(a)) and x)
The Grand Jury further charges:
From in or about December 2012 through in or about December 201 3, in the District of
Massachusetts, and elsewhere, the defendant, |
MATTHEW ENGRAM, a/k/a “MAGIC,”
did knowingly, in and affecting interstate commerce, recruit, entice, harbor, transport, provide,
obtain, and maintain by any means a person, i.e., Victim C, knowing and in reckless disregard of .
the fact that means of force, threats of force, fraud, coercion, and any combination of such

means, would be used to cause Victim C to engage in a commercial sex act.

Ali in violation of Title 18, United States Code, Sections 1591(a)(1) and (y(1)..
Case 1:19-cr-10461-ADB Document 1. Filed 12/05/19 Page 5 of 15

- _ COUNT FOUR
‘ Transportation of an Individual for Purposes of Prostitution; Aiding and Abetting
(18 U.S.C. §§ 2421 and 2)
’ The Grand Jury further charges:
In or about May 2013, in the Districts of Massachusetts, Maine, and elsewhere, the
defendant, . | |
“MATTHEW ENGRAM, a/k/a ‘ "MAGIC, ”
. did knowingly transport an individual, i.e., Victim C, in interstate commerce, that is, between
Maine and Massachusetts, with the intent that Victim C engage in prostitution and in any sexual
activity for which any person can be charged with a criminal offense. oe

“Allin violation of Title 18, United-States Code, Sections 2421 and 2.
Case 1:19-cr-10461-ADB Document 1 Filed 12/05/19 Page 6 of 15

- COUNT FIVE
Transportation of an Individual for Purposes of Prostitution; Aiding and Abetting
(8 U. S.C. §§ 2421 and 2)
The Grand Jury further charges:
On or about December 6, 2014, in the Districts of Massachusets and Connecticut, and
| elsewhete, the defendant, |
| MATTHEW ENGRAM, a/k/a “MAGIC,”
did knowingly. transport an individual, 1.€., Victim A, in interstate commerce, that is, between
Massachusetts and Connecticut, with the intent that Victim A engage in prostitution and i in any

sexual activity for which any person can be charged with a:criminal offense.

Allin violation of Title 18, United States Code, Sections 2421 and 2.
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 7 of 15

COUNT SIX
Conspiracy to Commit Interstate Travel in Aid of a Racketeering Enterprise
(18 U.S.C. § 37])
The Grand Jury further charges: |
1. From no later than January 2009, through at least summer 2015, in the District of
. Massachusetts, and elsewhere, the defendant,
MATTHEW ENGRAM, a/k/a “MAGIC, ”
conspired with Natashia Bowman (Bowman”) and others known and. unknown to the
‘Grand Jury to commit an offense against the United States, ie., to travel in interstate
-commerce and use the mail and any facility in interstate commerce, with the intent to
promote, manage, establish, carry om, and facilitate the promotion, management,
establishment, and carrying on of an unlawful activity, that is, a business enterprise ©
involving prostitution offenses in violation of the laws of Massachusetts, ‘and thereafter
, perform and attempt to perform an act to otherwise promote, manage, establish, carry on
and facilitate the promotion, management, establishment and carrying on of such unlawful
| activity, in violation of Title 18, United Stated Code, Section 1952(a)(3)(A).
Object and Purpose of the Conspiracy

2. The obj ect of the ‘conspiracy was to travel in interstate commerce and use the mail and any

facility in interstate commerce with the intent to promote, manage, establish, carry on, and

facilitate the promotion, management, establishment, and carrying on of a- business enterprise |

"involving prostitution offenses in violation of the laws of Massachusetts. The purpose of the

conspiracy was for the defendant, to enrich himself through the proceeds of his prostitution

enterprise.
Case 1:19-cr-10461-ADB Document 1. Filed 12/05/19 Page 8 of 15

Manner and Means »
3. Among the manner and means by which ENGRAM, Bowman and coconspirators known
| and unknown to the Grand J ury carried out the criminal conspiracy were the following:

a. Creating and running a prostitution enterprise out of ENGRAM’S home in Brockton,
Massachusetts, and elsewhere, by recruiting women to perform commercial sex acts
with clients and provide ENGRAM with all or part of the proceeds.

b. ‘Traveling and causing ‘travel between Massachusetts and other states, such as
Connecticut, Pennsylvania, New York, Virginia, Florida, and Maine for the purpose of
transporting women to perform commercial sex acts and to promote ENGRAWM’s ~
prostitution enterprise. | |

c. Advertising commercial sex acts on internet websites for the purposes of promoting
ENGRAM’s prostitution eriterprise.

d, Exchanging text messages to share advertisements for commercial sex acts, organize
prostitution dates, and reserve hotel rooms for such dates.

| ' Overt Acts in Furtherance of the Conspiracy
4.. From in or about January . 2009 through at least summer 2015, ENGRAM, Bowman and
coconspirators known and unknown to the Grand Jury committed and caused to be committed
the following overt acts, among others, in furtherance of the conspiracy:

a. Inor about 2009, at ENGRAM’s direction, Bowman created an internet website for
the purpose of promoting ENGRAM’ s prostitution enterprise.

b. In or about April 201 1, after purportedly “purchasing” Victim B from another

individual, ENGRAM met with Victim B at a hotel in Brockton, Massachusetts, and
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 9 of 15

attempted to recruit her to prostitute for him. When she refused, he’physically |
attacked her. | | |
. Inor about October 2013, ENGRAM directed Bowman to transport Victim:C from
| Massachusetts to a hotel in New York, New York, for the purpose of commercial Sex.
_ Onor about October 10, 2013, at ENGRAM’s direction, Bowman rented a hotel room
for the purpose of commercial sex and directed Victim C to perform commercial sex
acts there. .
. On or about October 10, 2013, at ENGRAM’s direction, Bowman assaulted Victim C
when Victim Cc declined to meet “with a commercial sex customer.
In or about January 2014, ENGRAM and Bowman exchanged text messages
discussing hotel room rates and prostitution advertisements for ENGRAM’s
prostitution business. | |
. Inor about 2014, at ENGRAM’s direction, Bowman assaulted Victim A when Victim
_ A failed to earn sufficient money engaging in commercial sex acts for ENGRAM’s
prostitution enterprise. | a |
. Onor about December 6, 2014, ENGRAM transported Victim A from Massachusetts .
toa hotel i in Milford, Connecticut, for t the purpose of commercial sex, and remained
with Victim A at that hotel for the same purpose until December 15, 2014:
On or about June 2, 2015, while incarcerated, ENGRAM spoke with Bowman by
phone about the management and nature of the prostitution business, as well as his

.desire for proceeds of the business to be transferred to ENGRAM.
Case 1:19-cr-10461-ADB Document:1 Filed 12/05/19 Page 10 of 15

| j. Onor about July 3, 2015, while incarcerated, ENGRAM spoke with Bowman and
another. coconspitator about the management and nature of the prostitution business,
as well as his desire for proceeds of the business to be transferred to ENGRAM..

k. On or about July 8, 2015, while incarcerated, ENGRAM spoke with Bowman and
another coconspirator by phone about the management and nature of the prostitution
business, as well as his desire for proceeds of the business to be transferred to .

_ENGRAM.

All in violation of Title 18, United States Code, Section 371.

10
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 11 of 15

SEX TRAFFICKING FORFEITURE ALLEGATION
(18US.C. § 1594(d) and 28 U.S.C. § 2461(C))

5. Upon conviction of one or more of the offenses in violation of Title 18, United States —
Code, Sections 1591 and 1594, set forth in Counts One through Three of this Indictment, the
defendant, | . . .
| "MATTHEW ENGRAM, a/k/a “MAGIC,”
shall forfeit to the United States: (1) the defendant's interest in any property, real or personal,
that was involved in, used, or intended to be used to commit or to facilitate the commission of
such offenses, and any property traceable to such property, pursuant to Title 18, United States
Code, Section 1594(d); and (2) any, property, real or personal, ‘which constitutes or is derived
from any. proceeds the defendant obtained, directly or indirectly, asa result of such offenses, and
any property traceable to such property, pursuant to Title 18, United States Code, Section
1594(d), and Title 28, United States Code, Section 2461(c). .
| 6. | If any of the property described in paragraph 5, above, as being  forteitable, as a result of.
any act or omission of ‘the defendant— | |
| a cannot be located upon the exercise of. due diligence:
b. __ has been. transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of this Court;
d. | has been substantially diminished in value; or

| €. has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to-the value of the property described i in Paragraph ] above.

“A
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 12 of 15 .

All pursuant to Title 18, United States Code, Sections 1594(d) and Title 28, United States"

Code, Section 2461(¢).

12
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 13 of 15

TRANSPORTATION FOR PROSTITUTION FORFEITURE ALLEGATION
: (18 U.S.C. § 2428(a) and 28 U.S.C. § 2461(0)) :

7. Upon conviction of one or more of the offenses in violation of Title 18, United States

Code, Section 2421, set forth in Counts Four and Five of this Indictment, the defendant,
MATTHEW ENGRAM, a/k/a “MAGIC,”

shall forfeit to the United States: (1) the defendant’s interest in any property, real or personal,

that was used or intended to be used to commit or to facilitate the commission of such offenses,

pursuant to Title 18, United States Code, Section 2428(a); and (2) any property, real or personal,

which constitutes or is derived from any proceeds the defendant obtained, directly or indirectly,

as a result of such offerises, pursuant to Title 18, United States Code, Section 2428(a), and Title

~ 18, United States Code and Title 28, United States Code, Section 2461(0).

8. _ If any of the property described in : paragraph 7, above, as being forfeitable, as a result of
any act or omission of the defendant —
a. cannot be located upon the exercise of due diligence;
b. | has been transferred or sold to, or deposited with, a third party; /
C. has been placed beyond the jurisdiction of this Couirt;
. d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

‘itis the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property described in Paragraph 1 above.

| All pursuant to Title 18, United States Code, Sections 2428(a) and 981(a)(1X(C), and Title

28, United States Code, Section 2461(c).

13
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 14 of 15

~ CONSPIRACY FORFEITURE ALLEGATION
(18U.S.C. § 981(a)(1)(C) and 28 USC. § 2461(0))

9. Upon conviction of the offense 3 in violation of Title 18, United States Code, Section 371,
set forth i in Count Six of this Indictment, the defendant, |
| MATTHEW ENGRAM, a/k/a “MAGIC,”

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to such offense. |
10. Ifany of the property described i in paragraph 9, above, as being foretable, as a result of
any act or omission of the defendant —

a. cannot be located upon the exercise of due diligence; |

b. ‘has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of this Court;

d. has been substantially diminished in value; or

‘e. has been commingled with other property which cannot be- divided without
difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(6),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property described i in Paragraph 1 above. .

All pursuant to Title 18, United States Code, Section 981(a)(1\(C), and Title 28, United
States Code, Section 2461(c). © |

All in violation of Title 18, United States Code, Section 371.

14
Case 1:19-cr-10461-ADB Document1 Filed 12/05/19 Page 15 of 15

A TRUE BILL

 

 

FORBPERSON

   

ASSI ‘ANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

VASANTHA RAO

SHAN PATEL

’ MARYAM ZHURAVITSKY

TRIAL ATTORNEYS, DEPARTMENT OF JUSTICE
CIVIL RIGHTS DIVISION

District of Massachusetts: DECEMBER 5, 2019
Returmed into the District by the Grand Jurors and filed.

Cy SSF
Li a Syn

15
